Citation Nr: 9916477	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  96-48 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran served in the Army National Guard from October 
1980 to August 1991, to include active duty for training 
(ACDUTRA) from February 10, 1981, to June 16, 1981; August 4, 
1984, to August 18, 1984; and from May 2, 1987, to May 16, 
1987.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of July 1996 by the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO). 

The Board, in January 1998 denied entitlement to service 
connection for hearing loss was not warranted.  In a November 
1998 rating decision, the RO again denied entitlement to 
service connection for hearing loss.  The veteran was 
informed of his appellate rights.  He has not appealed this 
decision. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The tinnitus is of service origin.


CONCLUSION OF LAW

The tinnitus was incurred during service in the Army National 
Guard.  38 U.S.C.A. §§ 101(24), 106, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he currently has tinnitus as a 
result of being exposed to helicopter and air gun tool noise 
while serving in the Army National Guard.  

Initially, the Board has found that the veteran's claim is 
well grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in 
that his claim is plausible, that is, meritorious on their 
own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  Once it has been determined that a 
claim is well grounded, the VA has a statutory duty to assist 
the appellant in the development of evidence pertinent to 
that claim.  The Board is satisfied that all relevant 
evidence is of record, and the statutory duty to assist the 
appellant in the development of evidence pertinent to his 
claims has been met.

Service connection may also be granted for a disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training, or for an injury 
incurred or aggravated while performing inactive duty for 
training.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 1991).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(b) (1998).

The service medical records, including periodic examination 
reports, do not contain any complaints or findings relative 
to tinnitus.  His administrative records show that he was 
trained as a petroleum supply specialist.

A VA examination was conducted in June 1996.  At that time, 
the veteran reported experiencing a constant ringing in his 
ears for about four years.  The diagnosis was bilateral 
tinnitus.  During an audiological examination he indicated 
that the tinnitus was caused by exposure to helicopter and 
gun tool noise while in the Army.  He added that it was 
slightly annoying.  

A hearing was held at the RO in January 1997.  At that time, 
he testified that he was a fuel handler in service, and, in 
that capacity, was exposed to a lot of noise.  He added that 
he very seldom wore hearing protection.  He further indicated 
that, beginning in the late 1980's, he noticed noise, 
ringing, buzzing, and chirping in his ears during his 
military career.  The veteran noted that this noise exposure 
occurred during working tours of duty during active duty for 
training.  

In May 1998, the veteran underwent a VA audiologic 
evaluation.  At that time the veteran stated worked around 
helicopters, fuel trucks, and loud engines during service.  
He reported experiencing constant high-pitched ringing 
bilateral tinnitus since approximately the late 1980's.  He 
judged the ringing to be moderately annoying as it interfered 
with his ability to understand conversation.  

The examiner stated that while tinnitus is commonly 
associated with damage to the ear from exposure to high noise 
levels, it may also be secondary to problems not associated 
with the ear.  The examiner further rendered an opinion that, 
based on the veteran's subjective account of the onset and 
etiology of the tinnitus, it was just as likely as not that 
the tinnitus was related to noise exposure during active 
military service.  

A VA ear examination was conducted in June 1998.  At that 
time the veteran reported noise exposure in his occupation as 
a member of the National Guard.  He indicated that he wore 
earplugs sporadically.   The examiner indicated that ringing 
in the ears could be consistent with noise exposure, and that 
while there was no way to tell for sure whether this 
condition was from his inservice noise exposure, the 
condition was consistent with noise-induced tinnitus.

To summarize, the veteran's statements describing his noise 
exposure during service and his symptoms are considered to be 
competent evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  This is confirmed in part by his 
administrative record showing he was a petroleum supply 
specialist.  Thus, the Board finds his statements regarding 
noise exposure as credible.

In addition, a VA examiner in May 1998 indicated that it was 
as likely as not that the tinnitus was caused by the noise 
exposure during National Guard service.  Accordingly, the 
Board is of the opinion that the evidence is in relative 
equipoise and as such, the benefit of the doubt is in favor 
of the veteran.  38 C.F.R. § 3.102 (1998).  Thus, service 
connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

